                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KEVIN H., SUSAN H., and M.S.H.,                       )
                                                      )
               Plaintiffs,                            )        Civil Action No. 18-454
                                                      )        Magistrate Judge Maureen P. Kelly
                        V.                            )
                                                      )
REDSTONE TOWNSHIP, LARRY                              )        Re: ECF Nos. 13 and 16
WILLIAMS, TROY RICE, JACOB                            )
NUNLEY, and WILLIAM LOWRY,                            )
                                                      )
               Defendants.                            )
                                                      )

                                                OPINION


        This is an action filed by Plaintiffs Kevin H., Susan H. and M.S.H. ("Plaintiffs").

Presently before the Court are two Motions to Dismiss: a partial Motion to Dismiss filed by

Defendants Redstone Township (the "Township"), Larry Williams, Troy Rice and Jacob Nunley

(collectively, the "Township Defendants"), ECF No. 13; and a Motion to Dismiss filed by

Defendant William Lowry 1 ("Lowry"), ECF No. 16. For the following reasons, the Motion to

Dismiss filed by the Township Defendants will be granted in part denied in part and the Motion

to Dismiss filed by Lowry will be denied.

I.      PROCEDURAL HISTORY

        The operative Amended Complaint in this action was filed on May 7, 2018. ECF No. 2.

Therein, Plaintiffs raise six claims: Count I: violation of the Fourteenth Amendment/equal

protection (against all Defendants); Count II: violation of the First Amendment/malicious

prosecution (against Lowry, Nunley and Rice); Count III: violation of the Fourteenth

Amendment/reckless investigation (against Nunley and Rice); Count IV: violation of the First

 1
  It appears that Defendant Lowry may spell his name "Lowery;" however, the Court will refer to his name as it
appears in the caption of the case.
and Fourteenth Amendments/conspiracy (against Williams, Lowry, Nunley and Rice); Count V:

intentional infliction of emotional distress (against Williams, Lowry, Nunley and Rice); and

Count VI: 2 assault (against Lowry). Counts I through IV are brought pursuant to 42 U.S.C.

§ 1983. Counts V and VI are Pennsylvania state law claims.

          On July 6, 2018, the instant Motions to Dismiss and Briefs in support were filed. ECF

Nos. 13-14; 16-17. On August 17, 2018, Plaintiffs filed their Briefs in opposition. ECF Nos. 21-

22. On August 24, 2018, the Township Defendants filed a Reply. ECF No. 23. The Motions to

Dismiss are ripe for consideration.

II.       FACTUALBACKGROUND

          In the Amended Complaint, Plaintiffs make the following allegations. Plaintiffs Kevin

H. and Susan H. are married; Plaintiff M.S.H. is their minor child. ECF No. 2 ,i 14. Plaintiffs

live in Redstone Township, Fayette County, Pennsylvania. Id. Lowry owns the property directly

behind Plaintiffs' property and lives on the same street as Plaintiffs. Id. ,i 15. In or about 2017,

Plaintiffs became aware of a relationship between Williams, a duly elected supervisor of the

Township, and Lowry wherein Williams protected Lowry and Lowry relied on that protection to

harass and intimidate others in the Township. Id. ,i 9, 16.

          On or about May 1, 2017, Lowry began grading his property without a permit in a

manner which, if completed, would cause rainwater to be directed towards Plaintiffs' property,

increasing the risk of flooding on their property. Id. ,i 17. Susan H.'s sister, Donna Lilly, was

concerned about the increased risk of flooding on her nearby property and discussed her

concerns with Lowry. Id. ,i 18. Lowry told her that he could do whatever he wanted to with his

property. Id.



2   This claim is mislabeled in the Amended Complaint as a second Count V. ECF No. 2 at 17.

                                                            2
       Shortly thereafter, Lowry began placing boundary-marking stakes on property adjacent to

his, without the benefit of a professional survey and on property that did not belong to him. Id.

, 19. Plaintiffs went to the Township's offices to complain about Lowry's conduct. Id. , 20.

The Township employees refused to provide Plaintiffs with any information or assistance, except

to advise them that Williams would be handling the matter because it involved Lowry. Id., 21.

Williams informed Plaintiffs that he would not discuss the matter with them until they obtained a

survey of their property. Id. , 22. When Plaintiffs replied that they had a current professional

survey of their property, Williams told them they needed to get another survey. Id. Williams

also told Plaintiffs that they should have "all of their ducks in a row before [they] open [their]

mouths." Id. Plaintiffs continued to contact the Township about both the grading and the stakes

but the Township refused and/or failed to remediate the situation. Id., 23.

       In addition to the above-described acts, Williams' protection allowed Lowry to

improperly claim a portion of an alleyway as his own, block the public road for private parties,

unlawfully set off fireworks and perform other acts that disrupt the community.         Id. , 25.

Plaintiffs and other neighborhood residents complained to Township officials about Lowry's

conduct but no official action was taken in response to these complaints. Id. , 26.

       On or about July 21, 2017, Kevin H. was towing a neighbor's car on Hill Street, where

Plaintiffs and Lowry live. Id., 27. While Kevin H. was unloading the car, Lowry attempted to

pass through in his car. Id. , 28. Cars are frequently parked on this street in a manner that

permits only one car to drive on the street at a time. Id. Kevin H. asked Lowry to wait two

minutes while he finished. Id. Lowry began yelling at Kevin H. in an attempt to coerce him into

an altercation. Id. , 29. As Kevin H. began to approach Lowry's vehicle, Lowry backed his

vehicle down the street to his residence while continuing to yell insults at Kevin H. Id. After



                                                    3
towing the neighbor's car, Plaintiffs took the car hauler back to a storage yard.            Id. , 30.

Plaintiffs believe that Lowry contacted Williams and/or other Township officials during this

time. Id. When Plaintiffs returned to Hill Street and were driving toward their residence, Lowry,

driving the opposite direction, placed his vehicle on the wrong side of the road so as to block

Plaintiffs from reaching their home. Id. , 31. Lowry then backed his vehicle up and Kevin H.

began turning into Plaintiffs' yard. Id. Lowry pulled his vehicle close to the driver's side of

Plaintiffs' vehicle and told Kevin H. that he was going to run into Plaintiffs' vehicle. Id. , 32.

Lowry then brandished a handgun and threatened to shoot Kevin H. if he exited the vehicle. Id.

,, 32-33. Susan H. called the police. Id. , 34. At some point during the altercation, Lowry

stated that he was allowed to shoot Plaintiffs and their family if he was standing on his property.

Id., 34.

       Defendants Troy Rice ("Rice") and Jacob Nunley ("Nunley") arrived. Id. , 36. Rice is

the police chief of the Township and Nunley is a Township police officer. Id. ,, 10-11. Kevin

H. asked Rice and Nunley to arrest Lowry. Id. , 37. Nunley refused, but admitted that he

probably would have arrested Kevin H. if it had been he who brandished a weapon.                    Id.

Plaintiffs heard Rice tell Lowry that he would "get [Lowry] out of this." Id. , 28. Lowry was

never charged for this incident. Id. , 39. Nunley charged Kevin H. with disorderly conduct. Id.

, 40. Kevin H. was acquitted at a summary trial. Id. , 41.

III.   STANDARD OF REVIEW

       As the United States Supreme Court explained in Bell Atlantic Corp. v. Twombly. 550

U.S. 544 (2007), a complaint may properly be dismissed pursuant to Federal Rule of Civil

Procedure 12(b)( 6) if it does not allege "enough facts to state a claim to relief that is plausible on

its face." Id. at 570. In assessing the merits of a claim subject to a motion to dismiss, a court



                                                      4
must accept all alleged facts as true and draw all inferences gleaned therefrom in the light most

favorable to the non-moving party. Phillips v. County of Allegheny, 515 F.3d 224, 228 (3d Cir.

2008) (citing Worldcom, Inc. v. Graphnet, Inc., 343 F.3d 651, 653 (3d Cir. 2003)). A pleading

party need not establish the elements of a prima facie case at this stage; the party must only "put

forth allegations that 'raise a reasonable expectation that discovery will reveal evidence of the

necessary element[s]."' Fowler v. UPMC Shadyside, 578 F.3d 203, 213 (3d Cir. 2009) (quoting

Graff v. Subbiah Cardiology Associates, Ltd., 2008 WL 2312671 (W.D. Pa. June 4, 2008)).

IV.    DISCUSSION

       A.       The Township Defendants' Motion to Dismiss

       The Township Defendants move to dismiss the claims against them in Count I (in part),

Count III, Count IV and Count V.

                1.      Count I: Violation of Fourteenth Amendment/Equal Protection
                        (against the Township, Williams, Nunley and Rice)

       At Count I, Plaintiffs raise a claim of equal protection under a "class of one" theory. The

United States Court of Appeals for the Third Circuit has explained this type of claim as follows:

            The Fourteenth Amendment's Equal Protection Clause admonishes that
            "[n]o State shall ... deny to any person within its jurisdiction the equal
            protection of the laws." U.S. Const. amend XIV,§ 1. The plaintiffs press a
            "class of one" theory of equal protection jurisprudence. See Village of
            Willowbrook v. Olech, 528 U.S. 562, 564-65, 120 S. Ct. 1073, 145 L. Ed.
            2d 1060 (2000) (per curiam). To state a claim under a class of one theory, "a
            plaintiff must allege that (1) the defendant treated him differently from
            others similarly situated, (2) the defendant did so intentionally, and (3) there
            was no rational basis for the difference in treatment." Hill [v. Borough of
            Kutztown, 455 F.3d [225] at 239 [(3d Cir. 2006)].

Newark Cab Ass'n v. City of Newark, 901 F.3d 146, 156 (3d Cir. 2018).

       The Township Defendants move to dismiss to the portion of Count I brought by Plaintiffs

Susan H. and M.S.H., arguing that Plaintiffs fail to allege any treatment of Susan H. and M.S.H.



                                                       5
that differed from others similarly situated, i.e., Lowry. ECF No. 14 at 4. In response, Plaintiffs

fail to point to any allegation concerning the treatment of Susan H. or M.S.H. by Defendants.

ECF No 21 at 4. Plaintiffs point only to allegations of Lowry's treatment by Defendants. Id.

       In the Amended Complaint, Plaintiffs do not make any allegation which could support

the first element of an equal protection "class of one" claim by Susan H. or M.S.H., i.e., that the

Township Defendants treated Susan H. or M.S.H. differently from others similarly situated.

Accordingly, the Motion to Dismiss will be granted as to Count I as to Plaintiffs Susan H. and

M.S.H. only.

               2.     Count III: Violation of the Fourteenth Amendment/Reckless
                      Investigation (against Nunley and Rice)

       In support of their Motion to Dismiss, the Township Defendants argue that Plaintiffs do

not have an independent substantive due process right to be free from a reckless investigation.

ECF No. 14 at 5-6. This Court has previously addressed this issue as follows.

          It is generally understood that the Third Circuit Court of Appeals has not
          explicitly recognized a claim for reckless investigation. K.L.O. v. Plum
          Borough Sch. Dist., 2016 U.S. Dist. LEXIS 64908, 2016 WL 2892174, at
          *6 (W.D. Pa. May, 17, 2016) (Lenihan, M.J.). Further, the "'contours of a
          stand-alone claim for failure to investigate are not well-defined within this
          Circuit."' Kelly v. Jones, 148 F. Supp. 3d 395,400 (E.D. Pa. 2015) (quoting
          Briscoe v. Jackson, 2 F.Supp.3d 635, 645 n. 5 (E.D. Pa. 2014)).
          Nonetheless, some courts have allowed such claims when a plaintiff shows
          that "'a police officer acted intentionally or recklessly, in a manner that
          shocks the conscience, in failing to investigate.'" Id. (quoting Thomas v.
          Stanek, 2015 U.S. Dist. LEXIS 21276, 2015 WL 757574, at *7 (W.D. Pa.
          Feb. 23, 2015) (McVerry, J.)). These claims are typically asserted under
          circumstances in which a police officer arrested the plaintiff without
          conducting an adequate investigation beforehand. "'Failure to investigate is
          considered in tandem with the strength or weakness of the probable cause
          evidence."' Johnson v. Logan, 2016 U.S. Dist. LEXIS 171173, 2016 WL
          7187842, at *6 (W.D. Pa. Dec. 12, 2016) (Bissoon, J.) (quoting Stanek,
          2015 U.S. Dist. LEXIS 21276, 2015 WL 757574, at *7).




                                                    6
Doe v. Plum Borough Sch. Dist., Civ. A. No. 17-32, 2017 U.S. Dist. LEXIS 129464, at *11-13

(W.D. Pa. Aug. 15, 2017). Thus, while the United States Court of Appeals for the Third Circuit

has not recognized a claim for reckless investigation, this Court has done so in other cases.

       However, the Township Defendants rely on a recent case from the United States Court of

Appeals for the Third Circuit. In that cited non-precedential opinion, Johnson v. Logan, 721

F. App'x 205 (3d Cir. 2018), the Third Circuit affirmed on factual grounds the grant of summary

judgment to the defendants of a reckless investigation claim. Id. at 208. In a footnote following

the holding, the Third Circuit stated, "We note, without deciding, that we have significant doubts

about whether there is an independent substantive due process right to be free from a reckless

investigation." Id. n.9 (emphasis added). The Township Defendants characterize this statement

as "a strongly instructive pronouncement that the Third Circuit will not recognize an independent

substantive Due Process right to be free from a reckless investigation." ECF No. 23 at 3. While

that characterization may be accurate, it does not affect the disposition of the instant case.

       Because the Johnson Court made no decision on the viability of a cause of action for

reckless investigation, Johnson does not dictate the dismissal of the reckless investigation claim

in this case. Accordingly, the Motion to Dismiss will be denied as to Count III.

               3.      Count IV: Violation of the First and Fourteenth
                       Amendments/Conspiracy (against Williams, Nunley and Rice)

       In support of their Motion to Dismiss the conspiracy claim alleged by Plaintiffs in Count

IV, the Township Defendants argue that Plaintiffs fail to make any factual allegations of an

agreement between Williams, Nunley, Rice and Lowry. ECF No. 14 at 7-8. The Court notes

that Plaintiffs have withdrawn Count IV against Lowry. ECF No. 22 at 2.




                                                     7
       As this Court has explained:

          [i]n order to make out a claim for conspiracy pursuant to 42 U.S.C. § 1983,
          a plaintiff must allege conspiracy with particularity even though a
          heightened pleading standard generally does not apply to civil rights actions
          against individual defendants, Bieros v. Nicola, 860 F.Supp. 223, 225 (E.D.
          Pa. 1994) (citing Leatherman v. Tarrant County Narcotics Intelligence &
          Coordination Unit, 507 U.S. 163, 168, 113 S.Ct. 1160, 122 L.Ed.2d 517
          (1993)). "To plead conspiracy adequately, a plaintiff must set forth
          allegations that address the period of the conspiracy, the object of the
          conspiracy, and the certain actions of the alleged conspirators taken to
          achieve that purpose." See, ~ ' Shearin v. E.F. Hutton Group, Inc., 885
          F.2d 1162, 1166 (3d Cir. 1989), abrogated on other grounds by Beck v.
          Prupis, 529 U.S. 494, 120 S.Ct. 1608, 146 L.Ed.2d 561 (2000). Further, in
          light of Twombly and its progeny, there must be "'enough factual matter
          (taken as true) to suggest that an agreement was made,' in other words,
          'plausible grounds to infer an agreement."' Great Western Mining & Mineral
          Co., 615 F.3d 159, 178 (3d Cir. 2010) (quoting Twombly, 550 U.S. at 556).

Harris v. Hyde, Civ. A. No. 15-391, 2016 U.S. Dist. LEXIS 128619, at * (W.D. Pa. Sept. 21,

2016) (quoting Smith v. Ketchum, Civ. A. No. 13-700, 2014 U.S. Dist. LEXIS 113387 (W.D.

Pa. Aug. 15, 2014)).

       In opposition to the Motion to Dismiss, Plaintiffs argue that that they "have pled the

existence of a relationship between the Defendants, wherein Defendants Williams, Nunley and

Rice protected Lowry ... " and that they further alleged that "Defendants Williams, Nunley and

Rice agreed to protect Defendant Lowry accepted Defendants Williams, Nunley and Rice's

unlawful protection." ECF No. 21 at 6.

       In the Amended Complaint, Plaintiffs allege that "Defendants Williams, Nunley and Rice

agreed to, and did, use their authority to unlawfully shield Defendant Lowery from consequences

for his illegal conduct." ECF No. 2 at 14. At this early stage of the case, the allegations in the

Amended Complaint are sufficient to establish a plausible claim for conspiracy. The Motion to

Dismiss will be denied as to Count IV.




                                                                                                     I
                                                    8



                                                                                                     I
               4.      Count V: Intentional Infliction of Emotional Distress (against
                       Williams, Nunley and Rice)

       In support of their Motion to Dismiss the intentional infliction of emotional distress claim

raised by Plaintiffs in Count V, the Township Defendants argue that Plaintiffs fail to allege any

facts reasonably supporting the notion that Plaintiffs sustained physical harm. ECF No. 14 at 8-

9.   As this Court has explained, "[t]o the extent state and federal courts in Pennsylvania

recognize a claim for intentional infliction of emotional distress, they consistently require that a

plaintiff suffer some physical manifestation of his alleged emotional distress." Buttermore v.

Caliber Home Loans, Civ. A. No. 15-1514, 2016 U.S. Dist. LEXIS 8221, at *21 (W.D. Pa. Jan.

25, 2016).

       In opposition to the Motion to Dismiss, Plaintiffs argue that two paragraphs in the

Amended Complaint present sufficient allegations to "raise a reasonable expectation that

discovery will reveal further evidence of the necessary element."        ECF No. 21 at 7.       The

paragraphs in their Amended Complaint to which Plaintiffs cite aver that as a direct and

proximate result of the conduct of Williams, Lowry, Nunley and Rice, Plaintiffs suffered and

will continue to suffer "great pain, suffering, inconvenience, mental anguish, emotional distress

and physical injury including, but not limited to, psychological problems, embarrassment,

inconvenience and humiliation to the extent that their general health and vitality are impaired and

may continue to be impaired ... " and that Plaintiffs have suffered "physical pain and suffering."

ECF No. 2 ,, 78, 80.

       At this early stage of the case, the allegations in the Amended Complaint are sufficient to

establish a plausible claim for intentional infliction of emotional distress. The Motion to Dismiss

will be denied as to Count V.




                                                     9
       B.       Lowry's Motion to Dismiss

       Lowry moves to dismiss the claims against him at Count I, Count II, Count IV, Count V

and Count VI.

                1.    Count I: Violation of the Fourteenth Amendment/Equal Protection

       In Plaintiffs' Brief in Opposition to Lowry's Motion to Dismiss, Plaintiffs withdrew

Count I against Lowry. ECF No. 22 at 2.

                2.    Count II: Violation of the First Amendment/Malicious Prosecution

       In Plaintiffs' Brief in Opposition to Lowry's Motion to Dismiss, Plaintiffs withdrew

Count II against Lowry. ECF No. 22 at 2.

                3.    Count IV: Violation of the First and Fourteenth
                      Amendments/Conspiracy

       In Plaintiffs' Brief in Opposition to Lowry's Motion to Dismiss, Plaintiffs withdrew

Count IV against Lowry. ECF No. 22 at 2.

                4.    Count V: Intentional Infliction of Emotional Distress

       In support of his Motion to Dismiss Count V, Lowry argues that Plaintiffs fail to allege   I
any facts as to the physical harm sustained by Plaintiffs, instead presenting only blanket

conclusions. ECF No. 17 at 11-12. In opposition, Plaintiffs present the same argument that they

did in opposition to the Township Defendants' Motion to Dismiss Count V. For the reasons set

forth above in the disposition of the Township Defendants' Motion to Dismiss Count V, Lowry's

Motion to Dismiss will be denied as to Count V.

                5.    Count VI: Assault

       Lowry moves to dismiss Count VI on the basis that this Court should not exercise

supplemental jurisdiction over this state law claim where no federal claims against Lowry

remain. ECF No. 17 at 12. In opposition to the Motion to Dismiss, Plaintiffs argue that this


                                                  10
Court should exercise jurisdiction over the remaining state law claim because it arose from the

same nucleus of operative facts as their federal claims. ECF No. 22 at 4-5.

       Jurisdiction over supplemental state law claims is governed by 28 U.S.C. § 1367(a),

which provides that "the district courts shall have supplemental jurisdiction over all other claims

that are so related to claims in the action within such original jurisdiction that they form part of

the same case or controversy under Article III of the United States Constitution." Because this

Court has original jurisdiction over claims against the Township Defendants in this case, the

Court will exercise supplemental jurisdiction over the state claim against Lowry. Accordingly,

the Motion to Dismiss is denied as to Count VI.

V.     CONCLUSION

       For the foregoing reasons, the Township Defendants' Motion to Dismiss, ECF No. 13,

will be granted as to Count I (as to Plaintiffs Susan H. and M.S.H. only), and will be denied as to

Count III, Count IV and Count V. Further, Lowry's Motion to Dismiss, ECF No. 16, will be

denied as to Count V and Count VI. The case will proceed as to Count I (in relation to Kevin

H.)(against the Township, Williams, Nunley and Rice), Count II (against Nunley and Rice),

Count III (against Nunley and Rice); Count IV (against Williams, Nunley and Rice); Count V

(against Williams, Nunley, Rice and Lowry) and Count VI (against Lowry).

       An appropriate Order follows.




                                                                                                       I
                                                                                                       I
                                                    11
                                        ORDER
                                                                                            I
      AND NOW, this 30th day of October, 2018, IT IS HEREBY ORDERED that the Motion

to Dismiss filed by Defendants Redstone Township, Larry Williams, Troy Rice and Jacob

Nunley, ECF No. 13, is GRANTED as to Count I (as to Plaintiffs Susan H. and M.S.H. only),

and DENIED as to Count Ill, Count IV and Count V.

      IT IS FURTHER ORDERED that the Motion to Dismiss filed by Defendant William

Lowry, ECF No. 16, is DENIED as to Count V and Count VI.




                                         BY THE COURT:




                                         MAUREENP.    L
                                         UNITED STATES MAGISTRATE JU


cc:   All counsel ofrecord via CM-ECF




                                               12
